EXHIBIT 10.5


INTERCREDITOR AGREEMENT
 
This INTERCREDITOR AGREEMENT is dated as of January 3, 2008, and entered into by
and among FIRST SECURITY BANK, as trustee and collateral agent under the Senior
Note Indenture (as hereinafter defined) the (“Senior Note Trustee”),BANK OF THE
OZARKS in its capacity as trustee and collateral agent under the Subordinated
Note Indenture (as hereinafter defined) (the “Subordinated Note Trustee”),
FORSTER DRILLING CORPORATION, a Nevada corporation, (the “Borrower”) and Forster
Drilling, Inc., a Texas corporation, Forster Tool & Supply, Inc., a Nevada
corporation, and Forster Exploration & Production, Inc., a Nevada corporation
(individually, as “Subsidiary” and, collectively, the “Subsidiaries”).
Capitalized terms used herein but not otherwise defined herein have the meanings
set forth in Section 1 below.


RECITALS


WHEREAS, the Borrower and the Senior Notes Trustee have entered into an
Indenture of even date herewith (the “Senior Note Indenture”) relating to the
Borrower’s Senior Secured Notes Due January 15, 2013 (the “Senior Notes”);


WHEREAS, Borrower’s obligations under the Senior Note Indenture are secured by a
first priority Lien in the Common Collateral, which Lien is memorialized in the
Senior Note Collateral Documents;


WHEREAS, the Borrower and the Subordinated Note Trustee, have entered into an
Indenture of even date herewith (the “Subordinated Note Indenture”) relating to
the Borrowers Subordinated Secured Notes due January 15, 2013 (the “Subordinated
Notes”);


WHEREAS, Borrower’s obligations in respect of the Subordinated Note Indenture
and Subordinated Notes are secured by, among other things, a second priority
Lien in the Common Collateral, which Lien is memorialized in the Subordinated
Note Collateral Documents; and


WHEREAS, the parties hereto have agreed to execute and deliver this Agreement
for the purpose of setting forth the relative priority of the Liens created or
to be created pursuant to or in connection with the Collateral Documents in
respect of the exercise of the rights and remedies regarding the Common
Collateral and the application of the proceeds thereof;


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:


SECTION 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and the plural form of the terms indicated):


--------------------------------------------------------------------------------




“Action Period” shall have the meaning set forth in Section 3.1(b)(ii).


“Agreement” means this Intercreditor Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
the terms hereof.


“Bank Accounts” have the meaning ascribed to it in the Senior Note Security
Agreement and the Subordinated Note Security Agreement.


“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as codified at title
11 of the United States Code and as amended from time to time.


“Borrower” shall have the meaning set forth in the Preamble of this Agreement.


“Collateral Documents” means the Senior Note Collateral Documents and the
Subordinated Note Collateral Documents.


“Common Collateral” means the Common Real Estate Collateral and the Common
Personal Property Collateral.


“Common Personal Property Collateral” means the collateral described in the
Senior Note Security Agreement, the Senior Note Pledge Agreement, Subordinated
Note Security Agreement and the Subordinated Note Pledge Agreement.


“Common Real Estate Collateral” means the real property described in the Senior
Note Deed of Trust and the Subordinated Note Deed of Trust.


“Discharge of Senior Note Claims” means, except to the extent otherwise provided
in Section 6.5, the indefeasible payment in full in cash of all Senior Note
Claims.


“Enforcement Demand” shall have the meaning set forth in Section 3.1(b)(ii).


“Insolvency or Liquidation Proceeding” means any voluntary or involuntary case
or proceeding under the Bankruptcy Code or the laws of any other applicable
jurisdiction.


“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, embargo or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the UCC (or equivalent statutes) of any jurisdiction, including, without
limitation, the State of Texas.


“Person” means an individual, corporation, partnership (general or limited),
limited liability company, joint venture, trust, estate, unincorporated
association, unincorporated organization, governmental entity or political
subdivision thereof, or any other entity.

2

--------------------------------------------------------------------------------



“Pledged Securities” has the definition ascribed to it in the Senior Note Pledge
Agreement and the Subordinated Note Pledge Agreement.


“Recovery” shall have the meaning set forth in Section 6.5.


“Senior Note Claims” means all of Borrower’s obligations outstanding at any time
under or in connection with the Senior Note Documents. Senior Note Claims shall
include all interest accrued or accruing (or which would, absent the
commencement of an Insolvency or Liquidation Proceeding, accrue) after the
commencement of an Insolvency or Liquidation Proceeding in accordance with and
at the rate specified in the Senior Note Indenture whether or not the claim for
such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding. To the extent any payment with respect to Senior Note Claims is
declared to be fraudulent or preferential in any respect, set aside or required
to be paid to a debtor in possession, trustee, receiver or similar Person, then
the obligations or part thereof originally intended to be satisfied shall be
deemed to be reinstated and outstanding as if such payment had not occurred.


“Senior Note Enforcement Action” shall have the meaning set forth in Section
3.1(a).


“Senior Note Indenture” shall have the meaning set forth in the Recitals of this
Agreement.


“Senior Note Collateral Documents” means, collectively, the Senior Note
Indenture, the Senior Note Deed of Trust, the Senior Note Pledge Agreement, the
Senior Note Security Agreement and any other document or instrument executed and
delivered pursuant to any Senior Note Document at any time or otherwise pursuant
to which a Lien is granted by the Borrower or any other obligor under the Senior
Note Documents to secure the Senior Note Claims or under which rights or
remedies with respect to any such Lien are governed, as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time.


“Senior Note Documents” means, collectively, the Senior Note Indenture, the
Senior Notes, the other Senior Note Collateral Documents and any other document
or instrument executed and delivered pursuant to or in connection therewith at
any time or otherwise evidencing any Senior Note Claims, as the same may be
amended, supplemented, amended and restated or otherwise modified from time to
time.


“Senior Note Guaranties” means, collectively, the guaranties provided by the
“Guarantors” (as defined in the Indenture) in Article 11 of the Senior Note
Indenture to secure the Senior Note Claims.


“Senior Note Deed of Trust” means that certain Deed of Trust dated of even date
herewith encumbering real property located in Odessa, Texas.


“Senior Note Pledge Agreement” means any “Senior Note Pledge Agreement” (as
defined in the Senior Note Indenture).

3

--------------------------------------------------------------------------------



“Senior Note Security Agreement” means any “Senior Note Security Agreement” (as
defined in the Senior Note Indenture).


“Senior Note Liens” means the first priority Liens on the Common Collateral
created or to be created as collateral security for the Senior Note Claims
pursuant to the Senior Note Collateral Documents.


“Standstill Period” shall have the meaning set forth in Section 3.1(b)(ii).


“Subordinated Note Claims” means all indebtedness, obligations and other
liabilities (contingent or otherwise) arising under or with respect to the
Subordinated Note Documents or any of them. Subordinated Note Claims shall
include all interest accrued or accruing (or which would, absent the
commencement of an Insolvency or Liquidation Proceeding, accrue) after the
commencement of an Insolvency or Liquidation Proceeding in accordance with and
at the rate specified in the Subordinated Note Indenture and/or the Subordinated
Note whether or not the claim for such interest is allowed as a claim in such
Insolvency or Liquidation Proceeding. To the extent any payment with respect to
Subordinated Note Claims is declared to be fraudulent or preferential in any
respect, set aside or required to be paid to a debtor in possession, trustee,
receiver or similar Person, then the obligations or part thereof originally
intended to be satisfied shall be deemed to be reinstated and outstanding as if
such payment had not occurred.


“Subordinated Note Indenture” shall have the meaning set forth in the Recitals
of this Agreement.


“Subordinated Note Collateral Documents” means, collectively, the Subordinated
Note Indenture, the Subordinated Note Deed of Trust, the Subordinated Note
Pledge Agreement, the Subordinated Note Security Agreement and any other
document or instrument executed and delivered pursuant to any Subordinated Note
Document at any time or otherwise pursuant to which a Lien is granted by the
Borrower or any other obligor under the Subordinated Note Documents to secure
the Subordinated Note Claims or under which rights or remedies with respect to
any such Lien are governed, as the same may be amended, supplemented, amended
and restated or otherwise modified from time to time.


“Subordinated Note Documents” means, collectively, the Subordinated Note
Indenture, the Subordinated Notes, the Subordinated Note Collateral Documents
and any other document or instrument executed and delivered pursuant to or in
connection therewith at any time or otherwise evidencing any Subordinated Note
Claims, as the same may be amended, supplemented, amended and restated or
otherwise modified from time to time.


“Subordinated Note Guaranties” means, collectively, (i) the guaranties provided
by the “Guarantors” (as defined in the Subordinate Note Indenture) in Article 11
of the Subordinated Note Indenture to secured the Subordinated Note Claims.


“Subordinated Note Deed of Trust” means that certain Deed of Trust dated of even
date herewith encumbering the real property located in Odessa, Texas.

4

--------------------------------------------------------------------------------



“Subordinated Note Pledge Agreement” means any “Subordinated Note Pledge
Agreement” (as defined in the Subordinated Note Indenture).


“Subordinated Note Liens” means the second priority Liens on the Common
Collateral created or to be created as collateral security for the Subordinated
Note Claims pursuant to the Subordinated Note Collateral Documents.


“Subordinated Note Security Agreement” means any “Subordinated Note Security
Agreement” (as defined in the Subordinated Note Indenture).


“UCC” means the Uniform Commercial Code in effect in the State of Texas, as it
may be amended from time to time.


SECTION 2. Lien Priorities.


2.1 Priority. Notwithstanding the date, manner or order of grant, attachment or
perfection of any Senior Note Liens or Subordinated Note Liens and
notwithstanding any provision of the UCC, or any other applicable law, the
avoidance or setting aside of any Senior Note Liens or Subordinated Note Liens
or any other circumstance whatsoever, the Subordinated Note Trustee, on behalf
of itself and the Subordinated Note holders, hereby agrees that: (a) any Senior
Note Liens now or hereafter held by the Senior Note Trustee shall be first in
priority and superior to any Subordinated Note Liens now or hereafter held by
the Subordinated Note holders or the Subordinated Note Trustee for itself and on
behalf of the Subordinated Note holders and (b) any Subordinated Note Liens now
or hereafter held by the Subordinated Note holders or the Subordinated Note
Trustee for itself and on behalf of the Subordinated Note holders, regardless of
how acquired, whether by grant, statute, operation of law, subrogation or
otherwise, shall be second in priority and inferior in all respects to any
Senior Note Liens. All Senior Note Liens shall be and remain first in priority
and superior to any and all Subordinated Note Liens for all purposes whatsoever.


2.2 Prohibition on Contesting Liens. The Subordinated Note Trustee, for itself
and on behalf of each Subordinated Note holder, agrees that it shall not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
first priority, validity and/or enforceability of any Senior Note Liens. The
Senior Note Trustee agrees that it shall not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the second priority, validity and/or
enforceability of any Subordinated Note Liens.

5

--------------------------------------------------------------------------------




SECTION 3. Enforcement.


3.1 Exercise of Remedies. (a) Except as provided in paragraph (b) below, so long
as the Discharge of Senior Note Claims has not occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Borrower (i) the Subordinated Note Trustee and the Subordinate Note holders will
not exercise or seek to exercise any rights or remedies (including by way of
setoff) with respect to any Common Collateral, institute any action or
proceeding with respect to such rights or remedies, including any action of
foreclosure, or contest, protest or object to any foreclosure proceeding or
action brought by the Senior Note Trustee or any other exercise by the Senior
Note Trustee of any rights and remedies relating to the Common Collateral under
the Senior Note Documents or otherwise, or object to the forbearance by the
Senior Note Trustee from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the Common
Collateral (“Subordinated Note Enforcement Action”) and (ii) the Senior Note
Trustee shall have the exclusive right to enforce rights, exercise remedies
(including by way of setoff and the right to credit bid their debt), refrain
from enforcing or exercising remedies, and make determinations regarding
release, disposition, or restrictions with respect to the Common Collateral
without any consultation with or the consent of the Subordinated Note Trustee or
any Subordinated Note holder, all as if the Subordinated Note Liens did not
exist (“Senior Note Enforcement Action”); provided that (A) in any Insolvency or
Liquidation Proceeding commenced by or against the Borrower, the Subordinated
Note Trustee or any Subordinated Note holder may file a claim or statement of
interest with respect to the Subordinated Note Claims, (B) the Subordinated Note
Trustee or any Subordinated Note holder may take any action not adverse to the
Senior Note Liens in order to establish, preserve, perfect or protect its rights
in the Common Collateral, (C) the Subordinated Note Trustee or any Subordinated
Note holder shall be entitled to file any pleadings, objections, motions or
agreements which assert rights or interests available to it under either the
Bankruptcy Code, similar law of any other applicable jurisdiction or applicable
non-bankruptcy law, in each case not otherwise in contravention of the terms of
this Agreement and (D) the Subordinated Note Trustee or any Subordinated Note
holder shall be entitled to file any proof of claim and other filings and make
any arguments and motions in order to preserve or protect the Subordinated Note
Liens and the Subordinated Note Claim that are, in each case, not otherwise in
contravention of the terms of this Agreement, with respect to the Subordinated
Note Indenture, the Subordinated Note Claims, and the Common Collateral. In
exercising any Senior Note Enforcement Action, the Senior Note Trustee may
enforce the provisions of the Senior Note Documents and exercise remedies
thereunder, all in such order and in such manner as it may determine in the
exercise of its sole discretion. Such exercise and enforcement shall include the
rights of an agent appointed by the Senior Note Trustee to sell or otherwise
dispose of Common Collateral upon foreclosure, to incur expenses in connection
with such sale or disposition, and to exercise all the rights and remedies of a
secured party under the UCC or the laws of any other applicable jurisdiction and
of a secured creditor under the Bankruptcy Code or any similar laws of any
applicable jurisdiction.


(b) Notwithstanding the provisions of paragraph (a) above,


(i) the Subordinated Note Trustee and any Subordinated Note holder shall have
the right to take a Senior Note Enforcement Action at any time after the Senior
Note Trustee shall have accelerated the maturity of the Senior Note Claims and
thirty (30) days shall have elapsed after such acceleration during which period
the acceleration and the default or event of default on which it was based were
not waived and the acceleration was not rescinded by the Senior Note Trustee; or

6

--------------------------------------------------------------------------------




(ii) in the event that (A) an Event of Default under the Subordinated Note
Indenture shall have occurred, (B) the Subordinated Note Trustee or the
Subordinated Note holders shall have given the Senior Note Trustee written
notice of such event of default, (C) one hundred twenty (120) days have elapsed
from such notice (the “Standstill Period”) and the Borrower has not cured such
default or caused it to be cured within the Standstill Period, (D) the Senior
Note Trustee shall not have accelerated the maturity of the Senior Note Claims
within the Standstill Period, (E) the Subordinated Note Trustee or the
Subordinated Note holders shall not have waived in writing such default, and (F)
such default shall be continuing on the last day of the Standstill Period, then
the Subordinated Note Trustee or the Subordinated Note holders shall have the
right to demand by written notice delivered to the Senior Note Trustee and in
accordance with the Subordinated Note Indenture (such notice, an “Enforcement
Demand”) that the Senior Note Trustee initiate a Senior Note Enforcement Action
toward collection of the Senior Note Claims and/or enforcement of the Senior
Note holders’ rights, powers or remedies under the Senior Note Indenture or
applicable law as it relates thereto. Upon receipt of an Enforcement Demand, the
Senior Note Trustee shall have a period of thirty (30) days (the “Action
Period”) within which to initiate a Senior Note Enforcement Action. If the
Senior Note Trustee initiates a Senior Note Enforcement Action during the Action
Period, the Senior Note Trustee shall promptly give written notice of such
action to the Subordinated Note Trustee and thereafter the Subordinated Note
Trustee and the Subordinated Note holders shall refrain from taking any Senior
Note Trustee Enforcement Action based on such default. If the Senior Note
Trustee fails to initiate a Senior Note Enforcement Action during the Action
Period, the Subordinated Note Trustee or the Subordinated Note holders may, in
its or their sole discretion at any time and from time to time thereafter take
one or more Subordinated Note Enforcement Actions if, but only if, the Borrower
shall have not cured such Event of Default or caused it to be cured and such
Event of Default shall continue to exist until immediately prior to the taking
of the Subordinated Note Enforcement Action. In the event the Senior Note
Trustee shall accelerate the maturity of the Senior Note Claims at any time
prior to the taking of the Subordinated Note Enforcement Action, clause (b)(i)
above shall be applicable.


(c) The Subordinated Note Trustee, for itself and on behalf of the Subordinated
Note holders, agrees that, subject to the provisions of paragraph (b)(ii) above,
it and the Subordinated Note holders will not take any action that would hinder
or cause to delay any Senior Note Enforcement Action, including, without
limitation, any sale, lease, exchange, transfer or other disposition of the
Common Collateral, whether by foreclosure or otherwise, and the Subordinated
Note Trustee, for itself and on behalf of the Subordinated Note holders, hereby
waives any and all rights it or the Subordinated Note holders may have as a
junior lienholder or otherwise as to the Common Collateral (whether arising
under the UCC or the laws of any other applicable jurisdiction) to object to any
lawful manner in which the Senior Note Trustee seek to enforce the Senior Note
Liens.


(d) The Subordinated Note Trustee acknowledges and agrees that no covenant,
agreement or restriction contained in the Subordinated Note Documents shall be
deemed to restrict in any way the rights and remedies of the Senior Note Trustee
with respect to the Common Collateral as set forth in this Agreement and the
Senior Note Documents.
 
7

--------------------------------------------------------------------------------



SECTION 4. Payments.


4.1 Application of Proceeds. So long as the Discharge of Senior Note Claims has
not occurred, the cash proceeds of Common Collateral received in connection with
the sale, transfer or other disposition of such Common Collateral upon the
exercise of remedies shall be applied by the Senior Note Trustee to the Senior
Note Claims (for application in such order as specified in the Senior Note
Documents) until the Discharge of Senior Note Claims has occurred. Upon the
Discharge of Senior Note Claims, the Senior Note Trustee shall deliver to the
Subordinated Note Trustee (for application in such order as specified in the
Subordinated Note Documents) any proceeds of Common Collateral held by it in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct.


4.2 The Subordinated Note Trustee, on behalf of itself and the Subordinated Note
holders, agrees that it will not, in connection with the exercise of any right
or remedy (including by way of setoff) with respect to any Common Collateral,
take or receive any Common Collateral or any proceeds of Common Collateral
unless and until the Discharge of Senior Note Claims has occurred. In the event
any Common Collateral or proceeds thereof are received by the Subordinated Note
Trustee in violation of this Agreement, such Common Collateral and/or proceeds
shall be segregated and held in trust for the benefit of the Senior Note Trustee
in the same form as received, and shall not be applied to the satisfaction of
any Subordinated Note Claims. Without limiting the generality of the foregoing,
unless and until the Discharge of Senior Note Claims has occurred, except as
expressly provided in Section 3.1(b), the sole right of the Subordinated Note
Trustee and the Subordinated Note holders as secured parties with respect to the
Common Collateral is to hold a perfected Lien on the Common Collateral pursuant
to the Subordinated Note Collateral Documents for the period and to the extent
granted therein and to receive a share of the proceeds thereof, if any, after
the Discharge of Senior Note Claims has occurred.


SECTION 5. Other Agreements.


5.1 Insurance. Unless and until the Discharge of Senior Note Claims has
occurred, the Senior Note Trustee shall have the sole and exclusive right,
subject to the rights of the Borrower under the Senior Note Documents, to adjust
settlement for any insurance policy covering the Common Collateral in the event
of any loss thereunder. Unless and until the Discharge of Senior Note Claims has
occurred, all proceeds of any such policy and any such award if in respect of
the Common Collateral shall be paid to the Senior Note Trustee to the extent
required under the Senior Note Documents and thereafter to the Subordinated Note
Trustee for the benefit of the Subordinated Note holders to the extent required
under the Subordinated Note Documents and then to the Borrower or as a court of
competent jurisdiction may otherwise direct.


5.2 Amendments to Collateral Documents. Unless and until the Discharge of Senior
Note Claims has occurred, without the prior written consent of the Senior Note
Trustee, no Subordinated Note Collateral Document may be amended, supplemented
or otherwise modified or entered into to the extent such amendment, supplement
or modification, or the terms of any new Subordinated Note Collateral Document,
would be inconsistent with any of the terms of this Agreement as to the Common
Collateral. The Subordinated Note Trustee agrees that each Subordinated Note
Collateral Document that deals with Common Collateral shall include by
incorporation through this reference the following language:

8

--------------------------------------------------------------------------------




“Notwithstanding anything herein to the contrary, the second priority lien and
security interest granted to the Subordinated Note Trustee pursuant to this
agreement on the Common Collateral described in the Intercreditor Agreement (as
defined below) and the exercise of any right or remedy by the Subordinated Note
Trustee hereunder with respect to the Common Collateral subject to such second
priority lien are subject to the provisions of that certain Intercreditor
Agreement, dated as of November __, 2007 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the "Intercreditor
Agreement"), among First Security Bank, Forster Drilling Corporation, Forster
Drilling, Inc., Forster Tool & Supply, Inc. and Forster Exploration &
Production, Inc. In the event of any conflict between the terms of the
Intercreditor Agreement and this agreement, the terms of the Intercreditor
Agreement shall govern.”


5.3 Bailee for Perfection and control of Common Personal Property Collateral.


(a) Solely for the purpose of perfecting the security interest in the Pledged
Securities, and Bank Account (if requested), and subject to the terms and
conditions of this Section 5.3, the Senior Note Trustee agrees to hold the
certificates evidencing the Pledged Securities and the Bank Account (if
requested and subject to a bank account agreement) in its possession or control
(or in the possession or control of its agents or bailees) as bailee for the
Subordinated Note Trustee and the Subordinated Note holders and any assignee
thereof.


(b) The rights of the Subordinated Note Trustee and Subordinated Note holders
with respect to the Common Personal Property Collateral shall at all times be
subject to the terms of this Agreement and to the Senior Note Trustee’s rights
under the Senior Note Documents.


(c) The Senior Note Trustee shall have no obligation whatsoever to the
Subordinated Note Trustee or any Subordinated Note holders to assure that the
Common Personal Property Collateral is genuine or owned by the Borrower or to
preserve rights or benefits of any Person except as expressly set forth in this
Section 5.3. The duties or responsibilities of the Senior Note Trustee under
this Section 5.3 shall be limited solely to holding the Securities and Bank
Account (if requested) as bailee for the Subordinated Note Trustee for purposes
of perfecting the Lien held by the Subordinated Note Trustee on the Securities
and Bank Account (if requested).


(d) The Senior Note Trustee shall not have by reason of the Subordinated Note
Collateral Documents or this Agreement or any other document a fiduciary
relationship in respect of the Subordinated Note Trustee or any Subordinated
Note holder.


(e) Upon the Discharge of Senior Note Claims, the Senior Note Trustee shall
deliver to the Subordinated Note Trustee, at the sole cost and expense of the
Borrower, the Common Personal Property Collateral in its possession together
with any necessary endorsements (or otherwise allow the Subordinated Note
Trustee to obtain control of such Common Personal Property Collateral) to the
extent required by the Subordinated Note Documents or as a court of competent
jurisdiction may otherwise direct.

9

--------------------------------------------------------------------------------




SECTION 6. Insolvency or Liquidation Proceedings.


6.1 Financing Issues. If Borrower shall be subject to any Insolvency or
Liquidation Proceeding and the Senior Note Trustee shall desire to permit the
use of cash collateral or to permit the Borrower to obtain financing under
Section 363 or Section 364 of the Bankruptcy Code (“DIP Financing”), then the
Subordinated Note Trustee, on behalf of itself and the Subordinated Note
holders, agrees that it will raise no objection to such use or DIP Financing and
will not request adequate protection or any other relief in connection therewith
(except to the extent permitted by Section 6.3) and, to the extent the Senior
Note Liens are junior in priority or pari passu with such DIP Financing, will
maintain the priority of its Liens in the Common Collateral as junior in
priority to such Senior Note Liens on the same basis as the other Subordinated
Note Liens are second in priority to the Senior Note Liens under this Agreement.


6.2 Relief from the Automatic Stay. While any Senior Note Claims is outstanding
or any commitment under any DIP Financing provided by the Senior Note Trustee is
in effect, the Subordinated Note Trustee, on behalf of itself and the
Subordinated Note holders, agrees that none of them shall seek relief from the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of the Common Collateral, without the prior written consent of the
Senior Note Trustee.


6.3 Adequate Protection. The Subordinated Note Trustee, on behalf of itself and
the Subordinated Note holders, agrees that none of them shall contest (or
support any other Person contesting) (a) any request by the Senior Note Trustee
for adequate protection or (b) any objection by the Senior Note Trustee to any
motion, relief, action or proceeding which objection is based on the Senior Note
Trustee claiming a lack of adequate protection. Notwithstanding the foregoing
contained in this Section 6.3, in any Insolvency or Liquidation Proceeding, in
the event the Subordinated Note Trustee, on behalf of itself and the
Subordinated Note holders, seeks or requests adequate protection and such
adequate protection is granted in the form of collateral that would constitute
Common Collateral, then the Subordinated Note Trustee, on behalf of itself or
any of the Subordinated Note holders, agrees that the Senior Note Trustee shall
also be granted a Lien on such Common Collateral as security for the Senior Note
Claims and any such DIP Financing and that any Lien on such Common Collateral
securing the Subordinated Note Claims shall be junior in priority to the Liens
on such Common Collateral securing the Senior Note Claims and any such DIP
Financing.


6.4 No Waiver; Voting Rights. Nothing contained herein shall prohibit or in any
way limit Senior Note Trustee from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by the Subordinated Note Trustee or
any of the Subordinated Note holders, including the seeking by the Subordinated
Note holders or any Subordinated Note Trustee of adequate protection or the
asserting by the Subordinated Note holders or the Subordinated Note Trustee of
any of its rights and remedies under the Subordinated Note Documents or
otherwise.

10

--------------------------------------------------------------------------------



6.5 Preference Issues. If the Senior Note Trustee is required in any Insolvency
or Liquidation Proceeding or otherwise to turn over or otherwise pay to the
estate of Borrower any amount as a preference (a “Recovery”), then the Senior
Note Trustee shall be entitled to a reinstatement of the Senior Note Claims with
respect to all such recovered amounts. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.


6.6 Reorganization Securities. If, in any Liquidation or Insolvency Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed, pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of the Senior Note
Claims and on account of the Subordinated Note Claims, then, to the extent the
debt obligations distributed on account of the Senior Note Claims and on account
of the Subordinated Note Claims are secured by Liens upon the Common Collateral,
the provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
on the Common Collateral securing such debt obligations.


6.7 Expense Claims. Neither the Subordinated Note Trustee nor any Subordinated
Note holder will assert or enforce, at any time prior to the Discharge of Senior
Note Claims, any claim under Section 506(c) of the Bankruptcy Code senior to or
on a parity with the Senior Note Liens for costs or expenses of preserving or
disposing of any Common Collateral.


6.8 Post-Petition Claims.


(a) Neither the Subordinated Note Trustee nor any Subordinated Note holder shall
oppose or seek to challenge any claim by the Senior Note Trustee for allowance
in any Insolvency or Liquidation Proceeding of Senior Note Claims consisting of
post-petition interest, fees or expenses to the extent of the value of the
Subordinated Note Liens, without regard to the existence of the Subordinated
Note Liens.


(b) The Senior Note Trustee shall not oppose or seek to challenge any claim by
the Subordinated Note Trustee or any Subordinate Note holder for allowance in
any Insolvency or Liquidation Proceeding of Subordinated Note Trustee Claims
consisting of post-petition interest, fees or expenses to the extent of the
value of the Subordinated Note Liens (after taking into account the Senior Note
Liens).


6.9 Proofs of Claim. Subject to the limitations set forth in this Agreement, the
Senior Note Trustee may file proofs of claim and other pleadings and motions
with respect to any Senior Note Claims or the Common Collateral in any
Insolvency or Liquidation Proceeding. If a proper proof of claim has not been
filed in the form required in such Insolvency or Liquidation Proceeding at least
ten (10) days prior to the expiration of the time for filing thereof, the Senior
Note Trustee shall have the right (but not the duty) to file an appropriate
claim for and on behalf of the Subordinated Note Trustee for the benefit of the
Subordinated Note holders with respect to its rights on the Common Collateral;
provided that the Senior Note Trustee shall have provided written notice of its
intent to file a proof of claim on behalf of the Subordinated Note holders to
the Subordinated Note Trustee at least the lesser of (x) five (5) days and (y)
the number of days remaining in the ten (10) day period described in this
sentence, in each case before so filing. In furtherance of the foregoing, the
Subordinated Note Trustee hereby appoints the Senior Note Trustee as its
attorney-in-fact, with full authority in the place and stead of the Subordinated
Note Trustee and full power of substitution and in the name of the Subordinated
Note holders or otherwise, to execute and deliver any document or instrument
that the Collateral Agent is required or permitted to deliver pursuant to this
Section 6.9, such appointment being coupled with an interest and irrevocable.

11

--------------------------------------------------------------------------------





SECTION 7. Reliance; Waivers; etc.


7.1 Reliance. The consent by the Senior Note Trustee to the execution and
delivery of the Subordinated Note Documents as to the Common Collateral and the
grant to the Subordinated Note Trustee, on behalf of the Subordinated Note
holders, of the Subordinated Note Liens and all loans and other extensions of
credit made or deemed made on the date hereof by the Senior Note holders to the
Borrower under the Senior Note Documents shall be deemed to have been given and
made in reliance upon this Agreement. The Subordinated Note Trustee, on behalf
of itself and the Subordinated Note holders, acknowledges that it and the
Subordinated Note holders have, independently and without reliance on the Senior
Note Trustee, and based on documents and information deemed by them appropriate,
made their own analysis and credit decision to enter into the Subordinated Note
Indenture, this Agreement and the transactions contemplated hereby and thereby
and they will continue to make their own credit decision in taking or not taking
any action under the Subordinated Note Indenture or this Agreement.


7.2 No Warranties or Liability. The Subordinated Note Trustee, on behalf of
itself and the Subordinated Note holders, acknowledges and agrees that the
Senior Note Trustee has made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Senior Note Documents. The Senior
Note Trustee will be entitled to manage and supervise the loans and extensions
of credit to the Borrower under the Senior Note Indenture in accordance with
applicable law and as it may otherwise, in its sole discretion, deem
appropriate, and the Senior Note Trustee may manage such loans and extensions of
credit without regard to any rights or interests that the Subordinated Note
Trustee or any of the Subordinated Note holders have in the Common Collateral or
otherwise, except as otherwise provided in this Agreement. The Senior Note
Trustee shall not have any duty to the Subordinated Note Trustee or any of the
Subordinated Note holders to act or refrain from acting in a manner which
allows, or results in, the occurrence or continuance of an event of default or
default under any agreements with the Borrower (including the Subordinated Note
Documents), regardless of any knowledge thereof which the Senior Note Trustee
may have or be charged with.


7.3 Obligations Unconditional. All rights, interests, agreements and obligations
of the Senior Note Trustee, the Subordinated Note Trustee and the Subordinated
Note holders, respectively, hereunder shall remain in full force and effect
irrespective of:


(a) any lack of validity or enforceability of any Senior Note Documents or any
Subordinated Note Documents or any setting aside or avoidance of any Senior Note
Liens or Subordinated Note Liens;

12

--------------------------------------------------------------------------------



(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Note Claims or Subordinated Note Claims, or any
amendment or waiver or other modification, whether by course of conduct or
otherwise, of the terms of the Senior Note Indenture or any other Senior Note
Document or of the terms of the Subordinated Note Indenture or any other
Subordinated Note Document, in each case only to the extent permitted by this
Agreement;


(c) any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the Senior Note Claims or
Subordinated Note Claims or any guarantee thereof, in each case only to the
extent permitted by this Agreement;


(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower; or
 
(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, Borrower in respect of the Senior Note Claims or the
Subordinated Note Claims, or of the Subordinated Note Trustee, any Subordinated
Note holder or the Senior Note Trustee in respect of this Agreement.


SECTION 8. Miscellaneous.


8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Senior Note Documents or the Subordinated
Note Documents, the provisions of this Agreement shall govern.


8.2 Continuing Nature of This Agreement. This Agreement shall continue to be
effective until the Discharge of Senior Note Claims shall has occurred. This is
a continuing agreement of lien priority. The Subordinated Note Trustee, on
behalf of itself and the Subordinated Note holders, hereby waives any right it
may have under applicable law to revoke this Agreement or any of the provisions
of this Agreement. The terms of this Agreement shall survive, and shall continue
in full force and effect, in any Insolvency or Liquidation Proceeding.


8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be deemed to be made unless the same shall be
in writing signed by the parties hereto and each waiver, if any, shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties to such party in any other respect or at any other time.


8.4 Information Concerning Financial Condition of Borrower and Its Subsidiaries.
The Senior Note Trustee, on the one hand, and the Subordinated Note Trustee and
the Subordinated Note holders, on the other hand, shall each be responsible for
keeping themselves informed of (a) the financial condition of the Borrower and
its subsidiaries and all endorsers and/or guarantors of the Senior Note Claims
or the Subordinated Note Claims and (b) all other circumstances bearing upon the
risk of nonpayment of the Subordinated Note Claims or the Senior Note Claims.
Except as otherwise provided herein, neither the Senior Note Trustee nor the
Subordinated Note Trustee shall have any duty to advise the other of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event the Senior Note Trustee or the Subordinated Note Trustee
undertakes at any time or from time to time to provide any such information to
the other it shall be under no obligation (x) to provide any additional
information or to provide any such information on any subsequent occasion, (y)
to undertake any investigation or (z) to disclose any information which,
pursuant to accepted or reasonable commercial finance practices, such party
wishes to maintain confidential.

13

--------------------------------------------------------------------------------


 
8.5 Successor Trustee. Any successor of the Subordinated Note Trustee under the
Subordinated Note Indenture shall execute and deliver a counterpart of and
become a party to this Agreement, and no replacement or resignation of the
Subordinated Note Trustee shall be effective until its successor shall have
executed and delivered a counterpart of this Agreement.


8.6 Application of Payments. All payments received by the Senior Note Trustee
may be applied, reversed and reapplied, in whole or in part, to such part of the
Senior Note Claims in its sole discretion, deems appropriate.


8.7 Governing Law; Submission to Jurisdiction; Venue.


(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
TEXAS. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF TEXAS BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
SENIOR NOTE TRUSTEE AND THE SUBORDINATED NOTE TRUSTEE, ON BEHALF OF ITSELF AND
THE SUBORDINATED NOTE HOLDERS, HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY OR INTERESTS IN PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. EACH OF THE SENIOR NOTE TRUSTEE AND
THE SUBORDINATED NOTE TRUSTEE, ON BEHALF OF ITSELF AND THE SUBORDINATED NOTE
HOLDERS, FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY PARTY TO
THIS AGREEMENT AT ITS ADDRESS SET FORTH BENEATH ITS SIGNATURE BELOW, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE PARTIES HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY PARTY IN ANY OTHER JURISDICTION.


(b) THE SENIOR NOTE TRUSTEE AND THE SUBORDINATED NOTE TRUSTEE, ON BEHALF OF
ITSELF AND THE SUBORDINATED NOTE HOLDERS, HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

14

--------------------------------------------------------------------------------




8.8 Waiver of Jury Trial. THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR INDENTURE DOCUMENTS, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF SUCH PARTIES RELATING THERETO. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THIS AGREEMENT, THE LOAN DOCUMENTS AND THE INDENTURE DOCUMENTS, AS APPLICABLE.


8.9 Notices. All notices to the parties hereto permitted or required under this
Agreement shall be sent to the address set forth below each party’s name on the
signature pages hereto or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties in
accordance with this Agreement. Notices to the Subordinated Note holders
permitted or required under this Agreement may be sent to the Subordinated Note
Trustee. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, electronically mailed or sent by courier
service or U.S. mail and shall be deemed to have been given (i) when delivered
in person or by courier service, (ii) upon receipt of a telecopy or electronic
mail (provided that if the notice is delivered by telecopy or electronic mail
after normal business hours on a business day or on a day that is not a business
day, such notice shall be deemed to have occurred on the next succeeding
business day) or (iii) four (4) business days after deposit in the U.S. mail
(registered or certified, with postage prepaid and properly addressed).


8.10 Further Assurances. Each of the parties hereto agrees that it shall take
such further actions and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as may be reasonably requested to
effectuate the terms of and the Lien priorities contemplated by this Agreement.


8.11 Subrogation. The Subordinated Note Trustee, on behalf of itself and the
Subordinated Note holders, hereby waives any rights of subrogation it may
acquire as to the Common Collateral as a result of any payment hereunder until
the Discharge of Senior Note Claims has occurred.

15

--------------------------------------------------------------------------------



8.12 Binding on Successors and Assigns; No Third Party Beneficiaries. This
Agreement shall be binding upon and inure to the benefit of the Senior Note
Trustee, the Subordinated Note Trustee, the Subordinate Note holders and their
respective successors and assigns. No other Person shall have or be entitled to
assert rights or benefits hereunder.


8.13 Specific Performance. The Senior Note Trustee and the Subordinated Note
Trustee may demand specific performance of this Agreement.  The Subordinated
Note Trustee, on behalf of itself and the Subordinate Note holders, hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by the Senior Note Trustee as to the Common
Collateral.


8.14 Section Titles; Time Periods. The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Agreement.


8.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which shall together constitute
one and the same document. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement.


8.16 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.


8.17 Effectiveness. This Agreement shall become effective when executed and
delivered by all of the parties hereto. This Agreement shall be effective both
before and after the commencement of any Insolvency or Liquidation Proceeding.
All references to Borrower or any of its subsidiaries shall include Borrower or
any of its subsidiaries as debtor and debtor-in-possession and any receiver or
trustee for the Borrower or the relevant subsidiary in any Insolvency or
Liquidation Proceeding.


8.18 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Senior Note Trustee on the one hand and the Subordinated Note
Trustee on behalf of the Subordinated Note holders on the other hand. None of
the Borrower or any of its subsidiaries or any other creditor thereof shall have
any rights hereunder. Nothing in this Agreement is intended to or shall impair
the obligations of Borrower or any of its subsidiaries, which are absolute and
unconditional, to pay the Senior Note Claims and the Subordinated Note Claims as
and when the same shall become due and payable in accordance with their terms.


8.19 No Marshalling of Assets. The Subordinated Note Trustee hereby waives any
and all rights to have the Common Collateral, or any part thereof, marshaled
upon any foreclosure or other enforcement of the Senior Note Liens.

16

--------------------------------------------------------------------------------



Certain Acknowledgement, Acceptance and Agreement. Each of the Borrower and the
Subsidiaries, jointly and severally, acknowledges and accepts this Agreement and
agrees to be bound hereby.
 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
FIRST SECURITY BANK
 
By:
/s/ Frank Faust
Name: 
Frank Faust
Title: 
Senior Vice President
    Address:  
314 N. Spring Street
Searcy, AR 72143
   
BANK OF THE OZARKS
   
By:
/s/ Shelia Mayden
Name: 
Shelia Mayden
Title: 
Senior Vice President
    Address:  
12615 Chenal Parkway
Little Rock, AR 72211
   
FORSTER DRILLING CORPORATION
   
By:
/s/ Fred Forster III
Name: 
 Fred Forster III
Title: 
 Chairman, President and CEO
    Address: 
2425 Fountain View Drive
Suite 305
Houston, TX 77057



Signature Page to Intercreditor Agreement
 

--------------------------------------------------------------------------------


 
FORSTER DRILLING, INC.
 
By:
/s/ W. Scott Thompson
 
Name:  W. Scott Thompson
Title:    Secretary
   
FORSTER TOOL & SUPPLY, INC.
 
By:
/s/ W. Scott Thompson
 
Name: W. Scott Thompson
Title:  Secretary
   
FORSTER EXPLORATION & PRODUCTION, INC.
   
By:
/s/ W. Scott Thompson
 
Name: W. Scott Thompson
Title:  Secretary



Signature Page to Intercreditor Agreement
 

--------------------------------------------------------------------------------


 